 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    JOSE TRUJILLO,                                      Case No. 1:18-cv-00880-AWI-EPG

12                   Plaintiff,                           ORDER RE: NOTICE OF VOLUNTARY
                                                          DISMISSAL WITH PREJUDICE
13    v.

14                                                        (ECF No. 9)
      BALJIT SINGH SIDHU, et al.,
15
                     Defendants.
16

17

18         On October 10, 2018, Plaintiff Jose Trujillo filed a notice of voluntary dismissal of the

19    entire action with prejudice. (ECF No. 9.) Defendant has not filed an answer or a motion for

20    summary judgment. Accordingly, in light of the notice, the case has ended and is dismissed with

21    prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th

22    Cir. 1997). Accordingly, the Clerk of the Court is directed to close this case.

23
     IT IS SO ORDERED.
24

25     Dated:     October 11, 2018                            /s/
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
